Citation Nr: 1037417	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
fracture mid-shaft left femur with traumatic arthritis, left 
knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the hands 
and fingers.

3.  Entitlement to restoration of a 10 percent evaluation for the 
service-connected instability of the left knee associated with 
the service-connected residuals, fracture mid-shaft left femur 
with traumatic arthritis, left knee, disability, effective 
September 23, 2002, to include the issue of  whether the 
severance of the separate evaluation for instability of the left 
knee (reduction from a 10 percent evaluation to a noncompensable 
evaluation) was proper.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 
1966, during peacetime and the Vietnam Era.  There is also 
evidence that the Veteran served in active duty training 
(ACDUTRA) for 45 days from June 19, 1967, to June 18, 1970; by 
November 29, 1967 (13 days); by November 29, 1968 (2 days); by 
November 29, 1969 (28 days); and by June 18, 1970 (2 days); while 
he served with the Air National Guard.    

This appeal comes before the Board of Veterans' Appeals (Board) 
from August 2004 and April 2005 rating decisions of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
Regional Office (RO), which inter alia denied an increased 
evaluation in excess of 10 percent for residuals, fracture mid-
shaft left femur with traumatic arthritis, left knee; denied 
service connection for arthritis of the hands and fingers; and 
severed a separate 10 percent evaluation for a service-connected 
left knee disability.  The Veteran disagreed with such decisions 
and subsequently perfected appeals.   

In October 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.     

In March 2009, the Board remanded the claims to the AMC/RO for 
additional development, including outstanding VA treatment 
records regarding the Veteran's left knee disability, a VA 
examination and opinion regarding the extent and etiology of the 
Veteran's hand and finger disability, and a new VA examination to 
determine the severity of the Veteran's service-connected left 
femur/left knee disability.  That development was completed and 
the case was returned to the Board for appellate review.  As will 
be discussed herein, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the March 2009 
remand orders and no further action is necessary in this regard.  
See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's fracture of the mid-shaft left femur with 
traumatic arthritis of the left knee and residuals is manifested 
by complaints of left knee and thigh pain, x-ray evidence of 
osteoarthritis of the left knee with flexion ranging from 130 to 
135 degrees and normal extension, hip motion of 0 to 120 degrees 
flexion and 0 to 40 degrees of abduction, and mild symptoms of 
slipping, medial laxity, and instability of the left knee on 
physical examination.  There is no evidence of malunion of the 
femur with moderate hip or knee disability, nonunion of the 
femur, flail joint of the hip, limitation of abduction of thigh 
motion lost beyond 10 degrees, limitation of flexion of the thigh 
of 30 degrees or greater, or favorable or unfavorable ankylosis 
of the hip.  

2.  The competent medical evidence does not show that the 
Veteran's service-connected residuals, fracture mid-shaft left 
femur with traumatic arthritis, left knee, and/or secondary left 
knee instability, is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.  Further, evidence of unemployability is not raised by 
the record.   
    
3.  The Veteran is currently variously diagnosed with 
osteoarthritis of the bilateral hands, with the most severe 
changes involving the second digit of the left hand; 
polyarticluar arthritis of the bilateral hands, with marked 
arthritic changes revealed in x-ray; polyarticular gout; and 
gouty arthritis of the bilateral hands.

4.  The Veteran's service treatment records (STRs) include 
notation of an in-service hand injury during a motor vehicle 
accident.

5.  There is no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current 
hand/finger arthritis disability and his active duty service or 
ACDUTRA, to include any incident therein.  

6.  In a November 2002 rating decision, the RO granted a separate 
evaluation of 10 percent disabling for the Veteran's instability 
of the left knee associated with the service-connected residuals, 
fracture mid-shaft left femur with traumatic arthritis, left 
knee, disability, effective September 23, 2002, under Diagnostic 
Code 5257.

7.  In an August 2004 rating decision, the RO proposed to severe 
the separate evaluation of 10 percent disabling for the Veteran's 
instability of the left knee associated with the service-
connected residuals, fracture mid-shaft left femur with traumatic 
arthritis, left knee, disability.  In an April 2005 rating 
decision, the RO reduced the evaluation assigned for the 
Veteran's service-connected left knee instability disability from 
10 percent disabling to noncompensable, effective July 1, 2005, 
under Diagnostic Code 5257.  

8.  Evidence establishing improvement or improvement under the 
ordinary conditions of life and work in the Veteran's left knee 
instability disability was not of record at the time of the 
rating decision reducing the 10 percent evaluation for the 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for service-connected residuals, fracture mid-shaft left 
femur with traumatic arthritis, left knee, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5250-5225 (2009).

2.  Arthritis of the hands and fingers was not incurred in or 
aggravated by qualifying service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101, 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303 (2009).  

3.  The criteria for restoration of a 10 percent evaluation for 
the service-connected instability of the left knee associated 
with the service-connected residuals, fracture mid-shaft left 
femur with traumatic arthritis, left knee, disability, effective 
September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.71a, 
Diagnostic Code 5557 (2009); Brown v. Brown, 5 Vet. App. 413 
(1993).
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

Initially, the Board notes that without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied with respect to the Veteran's restoration claim, the 
Board concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran by 
herein restoring the 10 percent disability rating for the 
separate evaluation for instability of the left knee.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

With regard to the increased rating and service connection 
claims, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by December 2003, April 
2004, July 2004, June 2005, and March 2009 letters.  These 
letters fully addressed all three notice elements; informed the 
Veteran of what evidence was required to substantiate his claims; 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In March 2006 and September 2006 notice letters and attachments 
to the June 2006 Supplemental Statement of the Case (SSOC), the 
RO also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 Vet. 
App. at 486.  While the June 2005, March 2006, June 2006, 
September 2006, and March 2009 letters were issued after the 
initial rating decision in August 2004, the United States Court 
of Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the appellant's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the June 2005, March 2006, June 2006, September 2006, 
and March 2009 notice letters were issued, the Veteran's claims 
were readjudicated in the February 2010 SSOC.  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.

Further, with regard to the increased rating claim, the Board 
acknowledges a decision from the Court that provided additional 
guidance on the content of the notice that is required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The Board points out that the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) reversed the 
Court's holding in Vazquez, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  Such decision 
was issued after the Board's March 2009 remand in which the Board 
requested that that the Veteran be provided notice under Vazquez.  
Regardless, the AMC/RO provided such notice although not required 
to do so in the March 2009 VCAA notice letter.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  

The evidence of record contains STRs, service personnel records, 
VA treatment records, private treatment records, an October 2004 
DRO Hearing Transcript, and statements submitted by or on behalf 
of the Veteran.  There is no indication of relevant, outstanding 
records which would support the Veteran's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran was 
afforded and underwent a Compensation and Pension (C&P) 
examination to determine the severity of the Veteran's left 
femur/left knee disability and the extent and etiology of his 
hand/finger arthritis disability at the VA Medical Center (VAMC) 
in Jackson, Mississippi, as requested by the March 2009 Board 
remand.  There is also January 2004, June 2005, and June 2009 VA 
Examination Reports of record regarding the increased rating 
claim.  Neither the Veteran nor his representative has argued 
that the VA medical examinations are inadequate, and review of 
such examination reveals no inadequacies or inconsistencies.  
Further, as noted, in the March 2009 decision/remand, the Board 
also remanded the Veteran's increased rating claim in order to 
obtain outstanding VA treatment records regarding the Veteran's 
left femur/left knee disability.  In a March 2009 VCAA notice 
letter, the AMC/RO requested that the Veteran "furnish the dates 
and places of treatment" for any current treatment at any VA 
facility or treatment authorized by the VA.  The Veteran did not 
respond with such information, and he has not argued that he 
sought any treatment for his left femur/left knee after June 2006 
or continues to seek such treatment.   

Therefore, as the AOJ attempted to obtain the Veteran's 
outstanding VA treatment records, and in light of the issuance of 
the March 2009 VCAA letter, the Board finds that the AOJ 
substantially complied with the March 2009 remand orders and no 
further action is necessary in this regard.  See D'Aries, supra.

Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
	
Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary. 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
regarding pyramiding do not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14. However, those provisions 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 
4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 
4.45.  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45.

The Veteran's residuals of fracture of the mid-shaft left femur 
with traumatic arthritis of the left knee are currently rated 
under Diagnostic Code 5255, for impairment of the femur.  Under 
that Code, where there is malunion of the femur with slight knee 
or hip disability, a 10 percent rating is assigned; where there 
is malunion with moderate knee or hip disability, a 20 percent 
rating is warranted; and where malunion produces marked knee or 
hip disability, a 30 percent rating is assigned.  Still higher 
ratings are assignable for fracture of the surgical neck with 
false joint, or for fracture of the shaft or anatomical neck of 
the femur with nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

As to other Codes under which the Veteran could be rated, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5254 
(2009) below, provide other possible criteria for rating hip and 
thigh disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) 
at 86).  Favorable ankylosis of the hip in flexion at an angle 
between 20 degrees and 40 degrees with slight adduction and 
abduction warrants a 60 percent evaluation.  A 70 percent 
evaluation is assigned for intermediate ankylosis and extremely 
unfavorable ankylosis, with the foot not reaching the ground, and 
the necessity of crutches warrants a 90 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5250.  However, in this case, as 
no medical evidence has been presented indicating that the 
Veteran has anklyosis of the hip, the Board finds that any 
evaluation, including an evaluation in excess of 10 percent in 
this case, would not be warranted under this Code.

Diagnostic Code 5251 provides a maximum rating of 10 percent for 
limitation of extension of the thigh to 5 degrees.  The Board 
notes that the Veteran is already in receipt of a 10 percent 
evaluation, which is the maximum available under this Code.  
Thus, this Code does not apply.

Diagnostic Code 5252 provides a 10 percent rating for limitation 
of flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating where 
flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when there 
is limitation of abduction of the thigh such that the legs cannot 
be crossed or there is limitation of rotation such that it is not 
possible to toe out more than 15 degrees.  A 20 percent rating 
requires limitation of abduction with motion lost beyond 10 
degrees.  

Diagnostic Code 5254 provides an 80 percent rating for a flail 
joint of the hip; however, since no evidence has been presented 
indicating that the Veteran has a flail joint, a rating under the 
Code would also not be appropriate.

Taking into account all relevant evidence, the Board finds that 
the criteria for a higher evaluation in excess of 10 percent 
disabling for the Veteran's service-connected  left femur/left 
knee disability have not been met.  

Initially, the Board notes that various private treatment records 
from Dr. W.T. and Dr. R.S.W. dated April 2001 to December 2003 do 
not relate to the Veteran's increased rating claim for his left 
femur/left knee disability and include mainly notations regarding 
his treatment for a psychiatric disability.  Further, the 
Veteran's treatment records from the VA Medical Center (VAMC) in 
Montgomery, Alabama, dated October 2004 to June 2006, do not 
relate to the Veteran's left femur/left knee disability as such 
records are negative for complaints, treatment, and/ or diagnoses 
of his left femur/left knee disability.  Various other private 
and VA treatment records dated prior to December 2002 cannot be 
considered in determining the Veteran's increased rating claim. 
As he filed such claim in December 2003.

Evidence relevant to the severity of the Veteran's service-
connected left femur/left knee disability includes VA examination 
reports dated January 2004, June 2005, and June 2009.  The 
Veteran reported pain in his left thigh and left knee.  Upon 
examination in January 2004, range of motion of the left knee was 
noted as flexion 0 to 130 degrees and extension normal.  There 
was no additional loss in range of motion upon repetitive use 
testing.  There was no swelling, tenderness, atrophy, or 
effusion.  Mild laxity during medial stress test was noted.  
Right hip motion was noted as 70 degrees, external rotation of 40 
degrees, internal rotation of 30 degrees, abduction of 40 
degrees, and adduction of 30 degrees.  The examiner noted that 
the Veteran used a cane, especially for exacerbations of left 
knee pain; and he is independent in his activities of daily 
living.  The Veteran was assessed with status-post fracture of 
left femur without deformities and degenerative joint disease of 
the left knee. See January 2004 VA Examination Report.  

Upon examination in June 2005, the Veteran continued his 
complaints of hip and left knee pain and also reported weakness, 
stiffness, and swelling of his left leg.  The Veteran also 
reported that despite his pain and flare-ups he continues to work 
at the post office and has not missed any work due to pain and he 
is able to perform his work duties.  He indicated that the 
increased pain limits his physical activities to include sports , 
and he is independent of self care and can perform activities of 
daily living.  He used no assistive devices.  His left knee had 
no tenderness, swelling, or effusion, but there was some 
crepitation.  Range of motion was flexion 0 to 130 degrees and 
normal extension.  There was no additional loss in range of 
motion upon repetitive use.  Left hip range of motion was noted 
as flexion 0 to 120 degrees, extension 2 to 25 degrees, reduction 
was 0 to 25 degrees, and adduction was 0 to 35 degrees.  Pain and 
discomfort was shown on passive range of motion.  There was no 
additional loss in range of motion upon repetitive use.  The 
examiner noted that the Veteran was able to squat but had 
difficulty standing up from the squat.  Physical endurance was 
noted as functional, and he was able to ambulate without 
assistive devices.  The examiner also noted deconditioning of the 
rectus medialis muscle group on the left thigh but this was noted 
as mild.  The Veteran was assessed with status-post healed 
fracture of left femur and degenerative joint disease of the left 
knee.  See June 2005 VA Examination Report.  

Upon June 2009 examination, the examiner noted the Veteran's 
continued complaints of left knee pain.  The examiner noted that 
the Veteran did not use assistive devices.  Examination of the 
thigh revealed no tenderness or deformity and the left knee 
revealed no swelling.  Mild medial laxity and a positive 
Lachman's test was evident.  Range of motion of the left knee was 
0 to 135 degrees of flexion and normal extension.  There was no 
additional limitation in motion after repetitive use, and thee 
Veteran is independent in his activities of daily living.  The 
Veteran was assessed with healed fracture of the left knee and 
traumatic arthritis of the left knee with chronic anterior 
cruciate ligament insufficiency.  See June 2009 VA Examination 
Report.  

The Board also notes the Veteran's hearing testimony from October 
2004, at which time he indicated that he had left knee pain and 
his left knee gave out especially when climbing stairs.  See 
October 2004 DRO Hearing Transcript.
As to a higher evaluation under Diagnostic Code 5255, the Board 
does not find this level of symptomatology, with pain but minimal 
limitation of motion, to be consistent with a moderate 
disability, nor is there any evidence of a false joint, nonunion, 
or favorable or unfavorable ankylosis, such that a higher rating 
would be warranted.  There is also no evidence of flexion limited 
to 30 degrees or less or limitation of abduction of thigh motion 
lost beyond 10 degrees, such that a higher rating would be 
warranted under Diagnostic Codes 5252 or 5253.  As discussed 
above, the Veteran is already receiving either the maximum amount 
available under other applicable codes, or other codes dealing 
with the hip are not applicable to his case.

The Board has also considered a higher evaluation under 
Diagnostic Codes 5256 to 5263 regarding rating of the knee and 
leg; however, the above noted evidence fails to demonstrate that 
an evaluation in excess of 10 percent disabling is warranted in 
this case.  Specifically, there is no evidence of ankylosis of 
the left knee, moderate recurrent subluxation or lateral 
instability of the left knee (as further discussed below), left 
knee dislocated semilunar cartilage, impairment of the tibia and 
fibula, genu recurvatum, limitation of flexion 30 degrees or 
greater, and/or limitation of extension 20 degrees or greater.  
See 38 C.F.R. § 4.17a, Diagnostic Codes 5256-5263.  See also 
January 2004, June 2005, and June 2009 VA Examination Reports.  

In evaluating the Veteran's claim, the Board has also considered 
whether an increased disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).   However, the Board notes that such provisions should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion, which is not the case here as 
the disability is rated under Diagnostic Code 5255.  See 38 
C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).
 
Therefore, considering all evidence of record, the Board finds 
that the preponderance of the evidence indicates that the 
criteria for a higher evaluation in excess of 10 percent 
disabling for the Veteran's service-connected residuals, fracture 
mid-shaft left femur with traumatic arthritis, left knee, have 
not been met.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, there is no allegation that the schedular criteria 
are inadequate.  The Veteran's main left femur/left knee 
complaints were pain including in the thigh, mild symptoms of 
slipping including laxity on examination, and limitation of 
motion, all of which were adequately contemplated by the 
schedular criteria.  As such, an extraschedular rating is not 
warranted in this case. 

In addition, the Board has considered whether a staged rating is 
appropriate, but has not found any variation in the Veteran's 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
service-connected disabilities.  Therefore, the Board finds that 
no further consideration of a TDIU is warranted.  

Legal Criteria and Analysis of the Service Connection 
Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 

The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for hand/finger arthritis, 
which he maintains was a result of his Air National Guard 
service.  Specifically, the Veteran claims that his current 
hand/finger arthritis is related his to an in-service automobile 
accident during a period of ACDUTRA.  See October 2004 DRO 
Hearing Transcript.  On review of the record, the Board finds 
that service connection for hand/finger arthritis is not 
warranted.  

Initially, the Board notes that there is a current disability, 
variously diagnosed as osteoarthritis of the bilateral hands, 
with the most severe changes involving the second digit of the 
left hand; polyarticluar arthritis of the bilateral hands, with 
marked arthritic changes revealed in x-ray; polyarticular gout; 
and gouty arthritis of the bilateral hands (see November 1990 
Radiological Consultation Report, Jackson VAMC; October 2005 Hand 
Consult Note, Montgomery VAMC; November 2005 Hand Clinic Consult 
and Addendum, Montgomery VAMC; November 2005 Rheumatology Follow-
Up Note, Montgomery VAMC; June 2009 VA Examination Report), 
meeting the threshold requirement for a service connection claim.  

With regard to the Veteran's active duty service, he does not 
claim nor does the evidence of record suggest that his current 
hand/finger arthritis disability had its onset during his active 
military service.  In this regard, the Veteran's STRs, during his 
period of active duty service from November 1962 to November 
1966,  are negative for complaints, treatment, or diagnoses of 
any hand/finger disability, to include arthritis.  Further, there 
is no evidence of a nexus between the Veteran's hand/finger 
arthritis disability and his active duty service.   

Thus, as a preliminary matter in this case, the Board must first 
address the status of this Veteran as determined by the type of 
military service rendered.  Specifically, although the Veteran 
had full-time military service as a regular active duty service 
member, his hand/finger arthritis was not incurred in or 
aggravated by such service.  Instead, he was a member of the Air 
National Guard with various periods of ACDUTRA.  By definition, 
ACDUTRA includes full-time duty performed for training purposes 
by members of the Reserves.  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2009).

This is an important determination because entitlement to certain 
presumptions, including presumptive service connection for 
chronic diseases, is distinguished based upon the type of 
military duty served (whether it is active military service or 
ACDUTRA), and a finding that the veteran served for 90 days or 
more after December 31, 1946.  See 38 C.F.R. §§  3.307, 3.309 
(2009).  In short, presumptive periods apply only to active duty 
service and do not apply to ACDUTRA service.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or 
air service also includes any period of INACDUTRA during which 
the individual concerned was disabled from an injury (but not 
disease) incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred, or aggravated, while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

Here, the Veteran has various periods of ACDUTRA for 45 days from 
June 19, 1967, to June 18, 1970; by November 29, 1967 (13 days); 
by November 29, 1968 (2 days); by November 29, 1969 (28 days); 
and by June 18, 1970 (2 days).  Unfortunately, the preponderance 
of the evidence is against a finding that the Veteran's 
hand/finger arthritis was incurred in or aggravated by this 
period of ACDUTRA.  In this regard, the Veteran's STRs indicates 
that on August 9, 1969, during a period of ACDUTRA from August 4, 
1969, to August 16, 1969, the Veteran was involved in an 
automobile accident, and suffered a laceration to his left hand, 
index finger, with tendon involvement; however, it was noted that 
the laceration healed, and the finger was "able to fully 
extend."  See August 1969 "Notification of Injury Requiring 
Hospitalization" Memorandum; August 1969 Operation Report, VAMC, 
Jackson, Mississippi; February 1970 Clinical Record, U.S. Air 
Force Medical Center, Keesler Air Force Base, Mississippi.  The 
Board notes that service connection is in effect for a healed 
scar and laceration of the dorsum of the left hand.  See 
September 1972 Rating Decision.  

Post-service, the Veteran was first treated for a hand/finger 
disability in November 1990 at the Jackson VAMC, dated 
approximately 21 years after the Veteran's hand injury during his 
period of ACDUTRA.  See November 1990 Radiological Consultation 
Report, Jackson VAMC (noting arthritic changes of the bilateral 
hands.  Evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Such evidence is further 
evidence weighing against the Veteran's claim that his disability 
is related to any period of active service or ACDUTRA.

There is also no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current 
hand/finger arthritis disability and his service.  In fact, the 
record contains a negative nexus opinion, and the Veteran has 
offered no nexus opinion to the contrary.  In this regard, the 
Veteran underwent a C&P examination at the Jackson VAMC on June 
2009 regarding the extent and etiology of his hand/finger 
arthritis disability.  After noting the Veteran's medical history 
and reviewing the Veteran's claims folder, including STRs, the 
June 2004 examiner opined that "there is no association between 
this condition [the Veteran's gouty arthritis of the bilateral 
hands]" and his automobile accident in-service, including the 
left hand laceration sustained from such accident.  See June 2009 
VA Examination Report

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his hand/finger arthritis is related to his 
military service, specifically his in-service hand injury during 
a motor vehicle accident.  The Veteran is competent to report his 
symptomatology during service.  However, such statements are not 
credible because, as discussed above, review of the evidence of 
record reveals that the Veteran did not seek treatment for his 
complaints until many years after service, and  in addition, 
significantly, the June 2009 VA Examination Report provided a 
negative nexus opinion. 
 
In sum, the preponderance of the evidence is against the finding 
that the Veteran's hand/finger arthritis is related to his active 
duty service or period of ACDUTRA. The benefit-of-the-doubt 
doctrine has been considered; however, as the preponderance of 
the evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. 
App. at 54.     

Legal Criteria and Analysis of the Restoration Claim

The Veteran argues that the reduction of his service-connected 
left knee instability disability ratings of from 10 percent to 
noncompensable, effective July 1, 2005 (see April 2005 Rating 
Decision), was unwarranted.  See October 2005 "Appeal to 
Board," VA Form 9.

Having carefully considered the Veteran's contentions in light of 
the record and the applicable law, the Board will apply the 
benefit-of-the-doubt doctrine, and the claim for restoration of 
the separate 10 percent disability rating for the service-
connected instability of the left knee associated with the 
service-connected residuals, fracture mid-shaft left femur with 
traumatic arthritis, left knee, will be granted.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994) (under the 'benefit-of-the-doubt' 
rule, where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the veteran shall prevail upon 
the issue). 

Before an evaluation for a service-connected disability may be 
reduced or discontinued, the procedural requirements of 38 C.F.R. 
§ 3.105(e) must be satisfied.  Specifically, 38 C.F.R. § 3.105(e) 
provides that a rating proposing the reduction or discontinuance 
must be prepared, setting forth all material facts and reasons 
for the action.  Additionally, the RO must advise the appellant 
of the proposed rating reduction or discontinuance and afford 60 
days in which to present additional evidence showing that 
compensation should be continued at the present evaluation level.  
If such additional evidence is not received within the 60-day 
period, the RO is to take final rating action and the award is to 
be reduced or discontinued as set forth in the proposal.  38 
C.F.R. § 3.105(e).  In this case, the procedural requirements of 
38 C.F.R. § 3.105(e) have been met as the Veteran was provided 
notice of the proposed reduction in an August 2004 letter and 
rating decision and was provided more than 60 days to respond 
before the RO reduced the evaluation in the April 2005 rating 
decision.  The August 2004 letter referred to an accompanying 
August 2004 rating decision that detailed all material facts and 
reasoning behind the proposal.  Moreover, the letter apprised the 
Veteran that he had 60 days to submit additional evidence 
demonstrating that his current disability evaluation should be 
maintained.  As such, the Board must determine whether the 
evidentiary requirements for reducing the evaluation have been 
met.  

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344 requires that the RO and the Board ensure that a 
rating reduction be based on an examination that is as complete 
as the examinations that formed the basis for the original rating 
and that the condition not be likely to return to its previous 
level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. 
App. 320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, 
where a rating has been in effect for less than five years, the 
regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such 
cases 38 C.F.R. § 3.344(c) states that reexamination disclosing 
improvement will warrant reduction in rating.

In this case, by way of history, in a November 2002 rating 
decision, the RO granted a separate evaluation for instability of 
the Veteran's left knee secondary to the Veteran's service-
connected left femur/left knee arthritis disability, and assigned 
a 10 percent evaluation, effective September 23, 2002, under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (Other impairment of the 
knee, recurrent subluxation or lateral instability) based on a 
October 2002 VA Examination Report which revealed mild medial 
instability of the knee and crepitation on motion.  Pursuant to 
Diagnostic Code 5257, in an April 2005 rating decision, the RO 
reduced the evaluation from 10 percent to noncompensable 
(severing the separate evaluation for instability of the left 
knee), effective July 1, 2005, on the basis that January 2004 and 
September 2004 VA Examination Reports indicated that no lateral 
instability was present.  In a February 2010 Supplemental 
Statement of the Case, the AMC/Ro continued the reduction on the 
basis that lateral instability was not present on VA examination 
in June 2009.  

The Board notes that the 10 percent evaluation for the left knee 
instability disability was in effect from September 23, 2002, and 
the reduction went into effect in July 1, 2005, which is less 
than five years.  Therefore, the provisions of 38 C.F.R. § 
3.344(a) and (b) regarding stabilization of disability 
evaluations are not specifically applicable in this appeal.  See 
38 C.F.R. § 3.344(c).

Although the regulatory requirements under 38 C.F.R. § 3.344(a) 
and (b) are inapplicable in cases such as this one, where a 
rating has been in effect for less than five years, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular rating 
has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  Brown 
v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 
4.2, 4.13) (1993).  A rating reduction requires an inquiry as to 
"whether the evidence reflects an actual change in the disability 
and whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 421.  
Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement under 
the ordinary conditions of life and work.  Id.

With the foregoing in mind, the Board finds that in the present 
case the rating reductions on appeal were based on January 2004, 
September 2004, and June 2009 VA examinations that were not 
sufficiently thorough for purposes of establishing a rating 
reduction.  Initially the Board notes that the September 2004 VA 
Examination Report related only to the Veteran's service-
connected right knee disability and did not contain any findings 
regarding his left knee instability disability.  The January 2004 
examiner did not review the Veteran's claims folder or note the 
Veteran's medical history regarding his left knee disability, and 
the June 2009 examiner noted review of the Veteran's claims 
folder; however, review of the June 2009 VA examination Report 
contains no finding or recitation of history to reflect that the 
claims folder was in fact reviewed.  Thus, the examiner would not 
have available to him a medical history sufficient for 
determination as to whether the Veteran's condition had improved.  
Further, the examiners gave no consideration to the matter of 
whether the Veteran's condition had improved; further, on 
examination, the Veteran was noted to still have pain in the left 
knee, limitation of motion, mild medial laxity, and  upon most 
recent examination in June 2009, complaints of the knee 
"slipping out with pivoting or twisting movements."  See 
January 2004 VA Examination Report; June 2005 VA Examination 
Report; June 2009 VA Examination Report.  In addition, upon June 
2009 examination, the examiner noted a slightly positive patellar 
grind test, a positive Lachman's test, grinding as a result of 
pivot shift tests, and mild anterior instability secondary to 
torn anterior cruciate ligament.  Thus, the VA examination report 
did not satisfy "the clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability," and 
was insufficient for the RO to achieve a satisfactory  inquiry as 
to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations."  Brown, 5 Vet. App. 
at 413, 420-421.  

Based on the foregoing, the Board finds that the January 2004 and 
June 2009 VA examinations based upon which the separate 
disability evaluation of 10 percent for left knee instability was 
reduced to noncpompensable was not adequate to establish that 
improvement in the disabilities had actually occurred, and were 
not adequate to establish that any improvement inferred by the RO 
reflected an improvement under the ordinary conditions of life 
and work.  Accordingly, the Board finds that restoration of the 
10 percent separate evaluation for instability of the left knee 
associated with the service-connected residuals, fracture mid-
shaft left femur with traumatic arthritis, left knee, is 
warranted.  Brown v. Brown, 5 Vet. App. 413, 420-421; 38 C.F.R. 
§§ 4.1, 4.2, 4.13.

The Board notes that the Veteran has also claimed that he is 
entitled an evaluation in excess of 10 percent disabling for his 
service-connected residuals, fracture mid-shaft left femur with 
traumatic arthritis, left knee, disability (which was discussed 
above).  The Veteran has not argued and the evidence of record 
does not suggest that the Veteran is entitled to an evaluation in 
excess of 10 percent disabling for his service-connected left 
knee instability (herein restored as discussed above), secondary 
to his service-connected residuals, fracture mid-shaft left femur 
with traumatic arthritis, left knee, disability.    

As noted, pursuant to Diagnostic Code 5257, other impairment of 
the knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent subluxation 
or lateral instability (20 percent); and severe recurrent 
subluxation or lateral instability (30 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In this case, the evidence of 
record indicates that the Veteran's left knee symptoms of 
instability, including medial laxity, are mild or slight at most.  
See January 2004 VA Examination Report; June 2005 VA Examination 
Report; June 2009 VA Examination Report.  As such, an evaluation 
in excess of 10 percent disabling is not warranted as the 
Veteran's left knee symptoms of laxity are not moderate.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  















	(CONTINUED ON NEXT PAGE)




As the preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent disabling for left knee 
instability, the benefit of the doubt doctrine is not for 
application in resolving this aspect of the Veteran's appeal.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation in excess of 10 percent 
disabling for residuals, fracture mid-shaft left femur with 
traumatic arthritis, left knee, is denied.  

Entitlement to service connection for arthritis of the hands and 
fingers is denied.

Entitlement to restoration of a 10 percent evaluation for the 
service-connected instability of the left knee associated with 
the service-connected residuals, fracture mid-shaft left femur 
with traumatic arthritis, left knee, disability, effective 
September 23, 2002, is granted.   



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


